Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because
Claim 1:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “receiving a technical support query that reports a technical support issue, where the technical support query is phrased in natural language”, “parsing a meaning from the technical support query using natural language understanding, wherein the meaning indicates a nature of the technical support issue”, “matching the technical support query to a document stored in a dynamic knowledge base, wherein the matching is based on the meaning”, “identifying a remedial action to resolve the technical support issue, based on the document”, and “performing an action to carry out the remedial action” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“parsing…”, “matching…” and “identifying…”). Other than reciting “a processing system in a telecommunications network” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed in the human. Dependent claim 17 adds to the abstract idea recites the step of “monitoring…”, “detecting…”, and “generating…” that could be perform by a human monitors the human technician performs a task when detects the action of the technician triggers a fault, halts the action of the technician. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “a processing system in a telecommunications network”. “The processing system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “a processing system in a telecommunications network”. This limitation is merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 16:
Step 2A, Prong One: Claim 16 recites an abstract idea of mental processes. In the claim, the functions of “receiving a technical support query that reports a technical support issue, where the technical support query is phrased in natural language”, “parsing a meaning from the technical support query using natural language understanding, wherein the meaning indicates a nature of the technical support issue”, “matching the technical support query to a document stored in a dynamic knowledge base, wherein the matching is based on the meaning”, “identifying a remedial action to resolve the technical support issue, based on the document”, and “performing an action to carry out the remedial action” are recited at a high level of generality such that it could be practically performed by a human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“parsing…”, “matching…” and “identifying…”). Other than reciting “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 18 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a processing system in a telecommunications network”. The “medium”, “instructions”, and “processing system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 16 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a processing system in a telecommunications network”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-15 and 17-20 inherit the same defects.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 8-10 and 17, the phrase "likely" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "likely"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d). Claims 18-20 depend on claim 17 inherit the same defects.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-5, 11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (2019/0347117) in view of Delic et al. (2004/0186830).
As to claim 1, Vaughn teaches a method comprising: receiving, by a processing system in a telecommunications network, a technical support query that reports a technical support issue, where the technical support query is phrased in natural language (Fig. 2; [0028-0029]); parsing, by the processing system, a meaning from the technical support query using natural language understanding, wherein the meaning indicates a nature of the technical support issue ([0029-0030, 0044]); matching, by the processing system, the technical support query to a web crawling service to crawl the Internet or images relating, wherein the matching is based on the meaning ([0030]); identifying, by the processing system, a remedial action to resolve the technical support issue, based on the image information/pictorial sequence from the Internet or a web crawling service to crawl the Internet for images ([0003, 0018-0019] – a method and associated computer system and computer program product for aiding a user in troubleshooting a problem, [0038] – the entire correct pictorial sequence to correct the problem displayed to the user so that the user can visually see the steps taken to efficiently and correct troubleshoot the problem); and performing, by the processing system, an action to carry out the remedial action (at least abstract; [0003, 0017-0019], [0038-0039] – the entire correct pictorial sequence to correct the problem displayed to the user so that the user can visually see the steps taken to efficiently and correct troubleshoot the problem; and presenting correct pictorial sequence to the user so the user performs successfully completed steps).  Vaughn teaches searching images on the Internet or a web crawling service to crawl the Internet for images instead of querying dynamic knowledge base document.
Delic teaches repository of documents or any type of knowledge base which server to provide guidance and remedial action for problems (Fig. 2, [0022]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Delic into the teachings of Vaughn for the purpose of querying technical support documents to provide guidance and immediate remedial action for problems involved in the use of computers for providing quick and effective solutions to helpdesk customers.
As to claim 2, Vaughn teaches parsing a meaning from the technical support query using natural language understanding, wherein the meaning indicates a nature of the technical support issue ([0029-0030] and Delic teaches the using a technical documents of the technical support query (Fig. 2, [0022]).
As to claim 4, Vaughn teaches the method of claim 1, wherein the performing comprises: Page 2PATENT Atty. Dkt. No. 2019-0108sending, by the processing system, an instruction to a device in the telecommunications network that is affected by the technical support issue, wherein the instruction includes steps to be carried out by the device ([0036, 0061]).
As to claim 5, Vaughn teaches the method of claim 1, wherein the instruction further includes software to be downloaded by the device ([0036, 0056, 0061]).
As to claim 11, Vaughn teaches the method of claim 1, wherein the document is a vendor document (product manuals) describing how to resolve the technical support issue ([0022, 0036]).
As to claim 15, Vaughn teaches the method of claim 1 further comprising receiving the feedback regarding whether the technical support issue was successfully resolved and storing the feedback in the content database accordingly ([0040]).
Claim 16 is rejected for the same reasons discussed above with respect to claim 1. Furthermore, Vaughn teaches a computer readable medium can be a tangible device storing instructions when executed by a processing system in a telecommunications network cause the processing system to perform operations ([0049-0060]).

5.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Vaughn and Delic in view of Senesac (US Patent 9,110,560).
As to claim 3, Vaughn and Delic do not explicitly discuss the method of claim 1, wherein the performing comprises: sending, by the processing system, an instruction to a human technician who is working on resolving the technical support query, wherein the instruction includes steps to be carried out by the human technician.
Senesac teaches control system sends instructions to human operators to halt manufacturing and resolve an issue in a problem area (col. 32, lines 45-48).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Senesac into the teachings of Vaughn and Delic for the purpose of having a human operator to carry out steps to resolve an issue in a problem area in undesirable situations.

6.	Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Vaughn and Delic in view of Yokel et al. (2020/0162614).
As to claim 6, Vaughn and Delic do not explicitly discuss the method of claim 1, wherein the performing comprises: remotely configuring, by the processing system, a setting of a device in the telecommunications network that is affected by the technical support issue.
Yokel teaches the diagnostics module contains logic that can be executed to determine an issue with a user device and provide a remote fix to resolve the issue ([0058]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Yokel into the teachings of Vaughn and Delic for the purpose of performing a remote remediation on a user device and resolve a technical issue that has been detected in a user device.

7.	Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Vaughn and Delic in view of Zhang et al. (2018/0211260).
As to claim 7, Vaughn and Delic do not explicitly discuss the method of claim 1, further comprising: assigning, by the processing system and prior to the performing, a priority to the technical support query, wherein the priority indicates an urgency of the technical support query relative to a plurality of other technical support queries received by the processing system.
Zhang teaches placing higher priority tickets – tickets associated with more urgent issues – ahead of lower priority tickets ([0027, 0042]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the teachings of Vaughn and Delic for the purpose of generating output for routing and prioritizing the ticket according to the category and confidence score.
As to claim 8, Zhang teaches the method of claim 7, wherein the priority is based in part on a sentiment analysis of the technical support query, where the sentiment analysis indicates a likely impact of the technical support issue on customer satisfaction ([0024, 0027, 0042]).

8.	Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Vaughn, Delic, and Zhang in view of Atchison et al. (2005/0033772).
As to claim 9, Vaughn, Delic, and Zhang do not explicitly discuss the method of claim 7, wherein the priority is based in part on information contained in the document, where the information indicates a likely impact of the technical support issue on customer satisfaction. However, Delic teaches repository of documents or any type of knowledge base which server to provide guidance and remedial action for problems ([0022]) and Zhang teaches agent-specific features include an expertise in handling a type of customer or category of ticket, customer satisfaction score based on scale-based assessment of the responsiveness, communicativeness, ability to resolve issues and other attributes of interaction with the customer service ([0037]).
Atchison teaches the field for indicating if the customer requests better service can be used as an indicator of a priority of the particular record; if a customer is unhappy and requires a better service commitment this this field places the record as one of higher priority to be resolved ([0042]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Atchison into the teachings of Vaughn, Delic, and Zhang for the purpose of giving appropriate priority based on information in the record that indicate a particular customer that requires a better service commitment in order to better serve the customer.

9.	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Vaughn, Delic, and Zhang in view of Agarwal et al. (2016/0218976).
As to claim 10, Vaughn, Delic, and Zhang do not explicitly discuss the method of claim 7, wherein the priority is based in part on information contained in the document, where the information indicates a likely impact of the technical support issue on a performance of the telecommunications network. However, Delic teaches repository of documents or any type of knowledge base which server to provide guidance and remedial action for problems ([0022]) and Zhang teaches placing higher priority tickets – tickets associated with more urgent issues – ahead of lower priority tickets ([0027, 0042]).
Agarwal teaches the network performance impact of high priority packets is significant. Packets occupies a position in the highest priority queue is transmitted from the networking component without any delay caused by the vast majority of other packets of other priorities queued in the networking component ([0033]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Agarwal into the teachings of Vaughn, Delic, and Zhang for the purpose of improving network performance with high priority packets when transmitting packets from the networking components for remotely technical support issues.

10.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Vaughn and Delic in view of Basu (US Patent 5,452,454)
As to claim 12, Vaughn and Delic do not explicitly discuss the method of claim 1, wherein the document is a maintenance operation protocol.
Basu teaches using Maintenance operation protocol to issue the generic task image download request and to download the generic task image to the local system (col. 3, lines 27-32); displaying a greeting banner to the operator and checks the system memory, if sufficient system memory is not found to be available then the user is instructed to correct the problem (col. 13, lines 9-31).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Basu into the teachings of Vaughn and Delic for the purpose of using maintenance operation protocol to issue and download the generic task image to the local system.

11.	Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Vaughn and Delic in view of Arzani et al. (2021/0012239).
As to claim 13, Vaughn and Delic do not explicitly discuss the method of claim 1, wherein the document is a fault ticket describing a previous technical support issue that was encountered in the past and an effort made to resolve the previous technical support issue.
Arzani teaches the input data includes previous examples of trouble tickets with associated values reflecting an enumerated list of support team that successfully resolved those trouble tickets and when the input data indicatives that the requested output can be modeled as classification problem ([0053]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Arzani into the teachings of Vaughn and Delic for the purpose of selecting the classification model for further evaluation of various classification model types to resolve a problem.

12.	Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Vaughn and Delic in view of Wang et al. (2017/0337560).
As to claim 14, Vaughn and Delic do not explicitly discuss the method of claim 1, wherein the document is a transcript of a conversation between a human technician and a customer, where the conversation related to a previous technical support issue encountered in the past.
Wang teaches when on a call technicians receive a call for an issue that a technician has previously resolve the on call technician leverages his or her past experiences with the issues when determining what actions to take to resolve the issue ([0002]); and a resolution path that is often employed by technicians to resolve previous issues of the same or similar type is likely to be effective in resolving a current issue of the same or similar type ([0018]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of Vaughn and Delic for the purpose of having a large amount of time elapsed since a resolution path was last used can correspond to a greater likelihood that the issue has been fixed.

Allowable Subject Matter
13.	Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claim 3). Claims 18-20 objected because they depend on objected claim 17.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652